         Case 1:19-cr-00135-DMT Document 2 Filed 08/07/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA                      INDICTMENT

                  v.                           Case No. ______________________

 DAVANTE CURRY, a/k/a MARK; and                Violation: 21 U.S.C. § 846
 DANTE HAGLER,
 a/k/a DION DAVIS,
 a/k/a DAN

     Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone

The Grand Jury Charges:

       From in or about January 2018 until in or about July 2018, in the District of North

Dakota, and elsewhere,

                      DAVANTE CURRY, a/k/a MARK; and
                  DANTE HAGLER, a/k/a DION DAVIS, a/k/a DAN,

knowingly and intentionally combined, conspired, confederated, and agreed with others,

both known and unknown to the grand jury, to distribute and possess with intent to

distribute a mixture and substance containing a detectable amount of oxycodone, a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(C), and Title 18, United States Code, Section 2.
            Case 1:19-cr-00135-DMT Document 2 Filed 08/07/19 Page 2 of 3




                                         Overt Acts

       In furtherance of this conspiracy and to effect and accomplish the objects of it, one

or more of the conspirators committed the following overt acts:

       1.      It was a part of said conspiracy that the defendants and others would and

did distribute, and possess with intent to distribute, pills containing a detectable amount

of oxycodone, a Schedule II controlled substance;

       2.      It was further a part of said conspiracy that the defendants and others would

and did utilize other persons, including Amanda Little Swallow and Elyssa Lingle

(persons charged in United States District Court for the District of North Dakota, case

number 1:18-cr-124), as sub-distributors of pills containing a detectable amount of

oxycodone, a Schedule II controlled substance, in and about the Fort Berthold Indian

Reservation, and elsewhere;

       3.      It was further a part of said conspiracy that the defendants and others would

and did attempt to conceal their activities;

       4.      It was further a part of said conspiracy that the defendants and others would

and did use United States currency in their drug transactions;

       5.      It was further a part of said conspiracy that the defendants and others would

and did use telecommunication facilities, including cellular telephones, to facilitate the

distribution of controlled substances;

       6.      It was further a part of said conspiracy that the defendants and others

utilized motor vehicles to transport pills containing a detectable amount of oxycodone, a

Schedule II controlled substance, for distribution;
            Case 1:19-cr-00135-DMT Document 2 Filed 08/07/19 Page 3 of 3




       7.      It was further a part of said conspiracy that one or more of the conspirators

traveled between and within Minnesota and North Dakota, and elsewhere, to obtain and

distribute pills containing oxycodone, a Schedule II controlled substance, and to transport

the proceeds of distribution activity;

       8.      It was further a part of said conspiracy that the defendants and other

conspirators utilized hotel and motel rooms in New Town, Stanley, and Minot, North

Dakota, and elsewhere, in which to store, conceal, and distribute pills containing a

detectable amount of oxycodone, a Schedule II controlled substance, and to store and

conceal proceeds of drug distribution activity; and

       9.      It was further a part of said conspiracy that the defendants and others

utilized money wire services to send and receive proceeds of the distribution of pills

containing detectable amount of oxycodone, a Schedule II controlled substance;

       In violation of Title 21, United States Code, Section 846; Pinkerton v. United

States, 328 U.S. 640 (1946).

                                           A TRUE BILL:


                                           /s/ Foreperson
                                           Foreperson

/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

RLV/tmg
